DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
This Office Action is in response to the application filed on 02/18/2021.  Examiner acknowledged that claims 1-20 are canceled; claims 21-31 are new.  Currently, claims 21-31 are pending.
Claim Objections
Claims 21, 25 and 28 are objected to because of the following informalities:  
Claim 21 ln5, “the LEDs” should be --the plurality of LEDs-- to reference the limitation in line 3.
Claim 21 ln8, “the LEDs” should be --the plurality of LEDs-- to reference the limitation in line 3.
Claim 25 ln3, “the LEDs” should be --the plurality of LEDs-- to reference the limitation in claim 21.
Claim 28 ln1, “system” should be --the system--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over machine translation of Morimoto (JP 4096143) in view of Young (US 2006/0028155).
Regarding 21, Morimoto teaches a system comprising: a controller (Fig. 3: 5) configured to be communicatively coupled to a sensor (Fig. 3: 4) and a lighting device (Fig. 3: 3), wherein the controller is operable to: receive, from the sensor, a first sensor signal indicating a brightness of an environment of the lighting device during a first time interval during which the lights are switched on ([0013] “reads the actual illuminance value En of the floor 1 which is the output voltage of the illuminance sensor 4 (step 3)); receive, from the sensor, a second sensor signal indicating a brightness of the environment of the lighting device during a second time interval during which the lights are switched off ([0015] “since there may be an offset due to external light or illumination from another lighting fixture (not shown), the fluorescent lamp of the lighting fixture 3 is turned off (step 12), and the illuminance when this fluorescent lamp is turned off. The illuminance value E0 of the output voltage of the sensor 4 is read as an initial value (step 13)), 
Morimoto does not explicitly teach in Fig. 3 a lighting device having a plurality of LEDs; determine, based on the first sensor signal and the second signal, that the lighting device should be replaced.  However, [0003] “a lighting fixture 3 having a fluorescent lamp or the like”; claim 1 teaches “determined by a calibration coefficient obtained by dividing the design illuminance value of the irradiated area, which is determined in advance at the time of design, by the difference between the luminous intensity corresponding to the end of the life of the luminaire and the extinction state”); [0020] “the luminous flux is greatly reduced at the end of the life compared to the initial luminous flux”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Morimoto in order to utilize LED 
Morimoto does not teach responsive to determining that the lighting device should be replaced, causing the lighting device to visually indicate that the lighting device should be replaced.
Young is in the field of lighting (abstract) and teaches responsive to determining that the lighting device should be replaced, causing the lighting device to visually indicate that the lighting device should be replaced ([0037] “an operator of the LED light engine 5 notices such a flicker that would be an indication that the unit should be replaced”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Morimoto with a visual indicator that the light should be replace as taught by Young in order to provide a noticeable visual cute to an operator since this signals that the lighting device has reach its EOL and should be replaced [0026].

Regarding Claim 28, the combination of Morimoto and Young teach the system of claim 21, wherein system further comprises: a receiver (Morimoto [0013] “target illuminance value L1 of the irradiation region to be set is read in the illumination control device 5”) operable to receive the first sensor signal and the second sensor signal from the sensor; and a transmitter operable to transmit a command signal to the lighting device to cause the lighting device to visually indicate that the lighting device should be replaced (Young [abstract] “control device outputs an indication of intensity degradation of an LED, and if the intensity degradation exceeds a predetermined threshold the control can output an indication of such to a user, so that the user can be apprised that the LED needs to be changed”).

Regarding Claim 29, Morimoto teaches the system of claim 21, further comprising the sensor (Fig. 3: 4) and the lighting device (Fig. 3: 5).

Regarding Claim 30, Morimoto teaches the system of claim 29, wherein the sensor is remote (Fig. 3: 4 is apart from 5) from the lighting device.

Claims 27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over machine translation of Morimoto, Young as applied to claim 21 and further in view of Lan (US 2009/0097244).
Regarding Claim 27, the combination of Morimoto and Young teach the system of claim 21 except the controller is disposed within the lighting device.
Lan is in the field of lighting (abstract) and teaches the controller is disposed within the lighting device (Fig. 1).
Young is in the field of lighting (abstract) and teaches responsive to determining that the lighting device should be replaced, causing the lighting device to visually indicate that the lighting device should be replaced ([0037] “an operator of the LED light engine 5 notices such a flicker that would be an indication that the unit should be replaced”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Morimoto and Young with a controller inside a lighting device as taught by Lan in order to keep components together and operate as a lamp unit [Fig. 1].

Regarding Claim 31, the combination of Morimoto and Young teach the system of claim 29 except the sensor is integral with the lighting device.
Fig. 1: 42) with the lighting device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Morimoto and Young with a controller inside a lighting device as taught by Lan in order to keep components together and operate as a lamp unit [Fig. 1].
Allowable Subject Matter
Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/Henry Luong/Primary Examiner, Art Unit 2844